EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Kelly on 26 August 2022.

The application has been amended as follows: 

In claim 1, line 5, the second instance of “of” has been deleted.


Information Disclosure Statement
The information disclosure statement filed 11/4/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art includes Matich et al US Patent Number 4,580,925 which describes a system for disposal of radioactive waste including open pit mine (col. 8 lines41-43) having cells (8) receiving radioactive waste. Matich also describes a bottom sump 3 with horizontal 4 and vertical 5 wellbore to convey water the surface and fluid transport zones 11 and 7 between the exterior surfaces of the mine and cells to convey water to an opening of the wellbore. Morfeldt US Patent Number 4,171,921 describes a vertical wellbore 41 below waste1 configured to supply gas to the waste. Shuttle US Patent Number 5,387,741 describes a vertical sump wellbore below an underground waste emplacement for detecting presence of hazardous material draining from the waste.
The prior art fails to disclose or suggest the combination of open pit mine with cells and fluid transport zones with the dispersion well configured to convey water from the volume to the at least one particular geologic formation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672